11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

In re Germania Select                         * Original Mandamus Proceeding
Insurance Company,

No. 11-20-00176-CV                            * September 25, 2020

                                              * Memorandum Opinion by Wright, S.C.J.
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

     This court has considered Relator’s petition for writ of mandamus and
concludes that the writ of mandamus should be conditionally granted.              In
accordance with the opinion of this court, we direct the Honorable Brooks Hagler
to vacate that portion of the July 14, 2020 order in which he lifted the abatement of
litigation on Rosalita Calsoncin’s extracontractual claims. A writ of mandamus
will issue only if Judge Hagler fails to act by October 6, 2020.